Citation Nr: 0947772	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  06-34 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hallux 
valgus (originally claimed as bilateral foot pain). 

2.  Entitlement to an initial compensable rating for service-
connected anemia. 

3.  Entitlement to service connection for bilateral shin 
splints (originally claimed as bilateral leg pain).

REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1997 to April 2001.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Roanoke, Virginia (RO).  

In a May 2005 rating decision, the RO denied service 
connection for bilateral hallux valgus and for bilateral shin 
splints.  The Veteran appealed the denial of her claims. 

By the way of a March 2006 rating decision, the RO granted 
service connection for anemia and assigned a noncompensable 
disability rating, effective from August 19, 2005.  The 
Veteran appealed the assigned disability rating. 

The issue of entitlement to service connection for bilateral 
shin splints is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's February 1997 examination report prior to 
service shows that she had mild bilateral hallux valgus and 
asymptomatic pes planus.  The presumption of soundness has 
been rebutted, in regard to, the Veteran's bilateral hallux 
valgus.  

2.  The service treatment records show that the Veteran 
sought treatment for foot pain and problems with her toes 
periodically throughout service, but her feet were evaluated 
as normal upon her separation from service; and there was no 
indication that her bilateral hallux valgus has increased in 
severity while she was in service. 

3.  The post-service medical evidence does not show that the 
Veteran sought treatment for her hallux valgus, or any other 
foot-related disorder, until five years after her discharge 
from service. 

4.  The preponderance of the medical evidence is against a 
finding that the Veteran's hallux valgus was aggravated by 
her service; and there is no medical evidence that links any 
current foot-related disorder, including pes planus and 
hallux vargus, to service. 

5.  The Veteran's disability from anemia is manifested by 
headaches, dizziness, and fatigue and with an abnormal 
hemoglobin level that is greater than 10mg/100ml. 


CONCLUSIONS OF LAW

1.   The criteria for service connection for bilateral hallux 
valgus (claimed as bilateral foot pain) have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).     

2.  The criteria for an initial compensable disability rating 
have not been met for anemia.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.117, Diagnostic Code 7700 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the May 2005 RO decision in the matter, VA 
sent a letter to the Veteran in June 2004 that addressed some 
notice elements concerning her bilateral hallux valgus claim.  
The letter informed the Veteran of what evidence is required 
to substantiate the claims, and apprised the Veteran as to 
her and VA's respective duties for obtaining evidence.  In an 
April 2006 notice letter, VA has also informed the Veteran 
how it determines the disability rating and the effective 
date for the award of benefits if service connection is to be 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the April 2006 notice was sent after the initial 
adjudication, the Board finds this error non-prejudicial to 
the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the April 
2006 letter fully complied with the requirements of 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and 
after the notice was provided the case was readjudicated and 
a June 2008 supplemental statement of the case was provided 
to the Veteran.  See Pelegrini II, supra; Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran regarding her bilateral hallux valgus claim, 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

Concerning the anemia issue on appeal, since it arises from 
the Veteran's disagreement with the initial evaluation 
following the grant of service connection for the Veteran's 
anemia, then additional notice is not required, and any 
defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App.112 (2007).  No additional discussion of the duty to 
notify is therefore required.

In addition to its duty to notify, or inform, the Veteran 
with regard to her claims, VA also has a duty to assist the 
Veteran in the development of the claims.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA provided the 
Veteran with an orthopedic examination in May 2005, in which 
the examiner found that the Veteran's bilateral hallux valgus 
was not aggravated by her service.  Additionally, the Veteran 
was afforded an examination in April 2008 in conjunction with 
her anemia claim.  In that examination report, the April 2008 
examiner recorded the Veteran's subjective complaints and 
made objective findings regarding her hemoglobin level. 

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).




2.  Service Connection for Bilateral Foot Pain

The Veteran claims entitlement to service connection for her 
bilateral foot pain. 
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2009).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at that time.  38 U.S.C.A. § 1111 (West 2002).  A pre-
existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  VA bears the burden to rebut the presumption of 
aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 
334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
A finding of aggravation, however, is not conceded where the 
disability underwent no increase in severity during service 
based on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Here, the Veteran's February 1997 examination prior to 
service entry clearly shows that she had mild hallux valgus, 
bilaterally.  Although the Veteran contents that she did not 
have any prior medical problems with her feet or history of 
foot pain, since mild bilateral hallux valgus was noted on 
her entrance examination, it is clear and unmistakable 
evidence that her disability existed prior to service.  See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
Therefore, the focus of this matter is whether the pre-
existing bilateral hallux valgus was permanently aggravated 
during the Veteran's period of service (i.e. since she does 
not have the benefit of the presumption of soundness).  See 
38 U.S.C.A. § 1111. 

With regard to aggravation claims, it is pointed out that the 
lack of aggravation may be shown by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre- existing condition. 38 C.F.R. § 3.306.

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Thus, "a lasting worsening of the condition" - that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  Routen v. 
Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2009).  
If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2009).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran claims entitlement to service 
connection for her bilateral hallux valgus (originally 
claimed as bilateral foot pain).  In particular, she argues 
that her feet were injured due to running and marching for 
long distances in order to maintain her military physical 
requirements.  

As noted above, a review of the service treatment records 
shows the Veteran was diagnosed with mild hallux valgus, 
bilaterally, on her February 1997 induction examination 
report.  The induction examination report also showed she was 
evaluated with asymptomatic pes planus, but had normal aches.  
A November 1997 service treatment record shows that the 
Veteran was seen for bilateral foot pain.  It was noted she 
had dark discoloration and calluses involving her toes.  She 
was again diagnosed with mild hallux valgus, bilaterally.  
The Veteran was seen again in December 1997 for similar 
complaints of discoloration of her toes and toenails. 

A review of the subsequent service treatment records shows 
that the Veteran complained of foot pain, bilaterally, and 
problems with her toes periodically throughout her service.  
In the January 1998 treatment record, the Veteran was 
diagnosed with runner's black toe on the nail of her left 
great toe, which required medical trimming and eventually 
removal three weeks later.  In May 1999, the Veteran required 
similar treatment for the toenail on her right great toe. 

The December 2000 report of examination prior to separation 
showed that the Veteran's feet were evaluated as normal.  
There was no indication of hallux valgus noted on the 
separation examination report.  On the associated report of 
medical history, the Veteran indicated that she experienced 
foot trouble throughout her period of service.  In the 
physician's summary, the examiner noted that the Veteran had 
a history of bilateral foot pain.  

The first post-service medical evidence of bilateral foot 
pain comes from the May 2005 VA examination report.  In the 
examination report, the examiner noted that the Veteran 
complained of bilateral foot pain.  The Veteran associated 
the onset of the symptoms with military service.  She 
reported that she would experience bilateral foot pain with 
running.  The examiner noted the medical findings contained 
the Veteran's service treatment records that showed diagnosis 
of runner's toe.  The examiner also noted a November 21, 1997 
x-ray report showing that the Veteran had mild hallux valgus, 
but no other abnormalities were observed.  On physical 
examination, the May 2005 examiner observed that the Veteran 
had splayed feet.  There was also evidence of a moderate 
degree of pes planus, bilaterally.  There were no calluses on 
her feet and her toes appeared to be normal.  The examiner 
noted that the x-ray revealed findings of very mild hallux 
valgus and evidence of moderately flattened feet, but there 
were no other abnormalities found. 

The May 2005 examiner noted that although the service 
treatment records showed evidence of recurrent problems 
involving the Veteran's toes, the examiner concluded that 
there was "no evidence of any symptomatic hallux valgus 
deformity or any symptomatic flat-footedness within the 
military records."  The examiner noted the additional 
evidence of moderate pes planus, but the examiner concluded 
that these additional symptoms "occurred after military 
service as there is no documentation of that while she was in 
the military so the conditions that she now complains of are 
not related to the in-service findings of runner's toe or 
black toes."

In July 2005, the Veteran sought treatment from a private 
physician for general foot pain, bilaterally.  The Veteran's 
toenails were evaluated as normal.  The private physician 
observed that the Veteran had forefoot and rearfoot hallux 
varus, bilaterally.  The x-rays of her feet showed that the 
overall foot structure was normal, bilaterally.  The private 
physician did not indicate whether the Veteran's hallux varus 
was related to service. 

Here, the Veteran claims entitlement to service connection 
for her bilateral foot pain.  The record shows that the 
Veteran's bilateral foot pain has subsequently been 
identified to include bilateral hallux valgus, bilateral pes 
planus, and bilateral hallux vargus.  

The Board will first address issue of service connection for 
bilateral hallux valgus, which was first diagnosed on the 
Veteran's entrance into service and it was evaluated as mild.  
The current medical evidence of record shows that the 
Veteran's bilateral hallux valgus is still evaluated as mild, 
with no other abnormalities noted as a result of her hallux 
valgus.  

Even though the evidence of record does not show that the 
Veteran's bilateral hallux valgus has increased in severity 
since service, the Board will still address the questions 
whether the Veteran's hallux valgus has been permanently 
worsened, and if so, whether it was caused by her military 
service. 

The Veteran's service treatment records shows that she had 
bilateral hallux valgus (mild) upon her entrance into 
service.  These records also show that the Veteran sought 
treatment for bilateral foot pain and problems with her toes 
periodically throughout her service and that she was placed 
on a soft shoe profile because of the severity of her 
condition.  It is pertinent that none of the service 
treatment records indicated that the Veteran's feet 
complaints were the result of a permanent aggravation of her 
bilateral hallux valgus, and more significant that increased 
severity was not shown on separation. 

In fact, at the time of her examination prior to separation 
from service, the record shows that her feet were clinically 
evaluated as normal.  Although the record shows that the 
Veteran reported that she had complaints of bilateral foot 
pain during service (as was shown by her placement on 
temporary physical profiles) and her history of bilateral 
foot pain shown at separation, the record does not reflect 
any increase in the severity of such disability at the time 
of her discharge from service.  Moreover, the December 2000 
examination prior to separation did not reflect clinical 
findings on examination that may be considered evidence of 
any foot related disability (the examiner noted that the 
Veteran's feet were normal (level one)).  Again, the Board 
points out that a temporary or intermittent flare-up of a 
pre-existing injury or disease is not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Davis 
v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Here, there is no 
evidence that shows that the Veteran's bilateral hallux 
valgus had permanently worsened during service.  Furthermore, 
the May 2005 VA examiner provided a specific medical opinion 
against a finding that the Veteran's hallux valgus was 
permanently aggravated by her service.  

Concerning the other noted bilateral foot-related disorders, 
the current medical evidence does not show that the Veteran 
presently has any foot-related disorder upon which service 
connection may be awarded.  While the May 2005 examiner noted 
that there was evidence of moderate flatfeet upon 
examination, which was indicated as asymptomatic on the 
Veteran's entrance into service, the examiner concluded that 
this bilateral foot condition was not symptomatic during 
service, nor was it related to the inservice findings of 
runner's black toe.  Additionally, there is no other medical 
evidence of record that supports a finding that any current 
bilateral foot disorder, including bilateral flatfeet and 
bilateral hallux varus, is related to service.  

The record also does not show a continuity of symptomatology 
(or treatment) for any foot-related disorder following 
separation from service in 2000 and prior to May 2005, when 
the Veteran was examined in conjunction with her claim.  A 
lengthy period of time between service and the first post-
service clinical notation of complaints or symptoms 
associated with the disability at issue is of itself a factor 
for consideration, and it is a factor weighing against a 
finding that a current disability is related to service.   
See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).  
The preponderance of the medical evidence is against a 
finding that any current foot-related disorder is due to or 
aggravated by service. 

The Board notes that the Veteran has provided statements 
indicating that she has experienced foot problems since 
service, and in this capacity, the Board finds the Veteran is 
competent to attest to her observations of her symptoms.  38 
C.F.R. § 3.159(a)(2).  As a layperson, however, the Veteran 
does not have the requisite medical expertise, and is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. she is not competent to provide a diagnosis or medical 
etiology opinion indicating that any foot-related disorder 
was incurred during service).  See, e.g., See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  In this regard, the Veteran's statement 
that her bilateral foot-related problems are linked to 
service is not competent medical evidence.  

In sum, the Board finds that the Veteran's bilateral hallux 
valgus existed prior to service, and that the preponderance 
of the evidence is against finding that it was aggravated by 
service.  In addition, there is no evidence that any other 
current bilateral foot-related disorder is linked to service.  
Accordingly, the claim for service connection must be denied.  
See 38 C.F.R. § 3.303.

3.  Increased Rating for Anemia

The Veteran claims her disability from anemia warrants an 
initial compensable rating. 

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating 
following the award of service connection, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

The Veteran's disability due to anemia has been assigned a 
noncompensable rating under a general set of criteria 
applicable to cardiovascular system found at 38 C.F.R. § 
4.117, Diagnostic Code 7700.  Under the criteria found at 
Diagnostic Code 7700, a noncompensable rating is warranted 
when the hemoglobin level is 10gm/100ml or less and the 
condition is asymptomatic.  A 10 percent evaluation is 
warranted for a hemoglobin level of 10gm/100ml or less with 
findings such as weakness, easy fatigability, or headaches.  
A 30 percent evaluation is warranted for a hemoglobin level 
of 8gm/100ml or less, with findings such as weakness, easy 
fatigability, headaches, lightheadedness, or shortness of 
breath.  38 C.F.R. § 4.117.

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2009).  

In this case, the Veteran claims her disability from anemia 
is worse than the symptoms contemplated under a 
noncompensable rating.  She reports that she suffers from 
daily symptoms of headaches, fatigue, dizziness and shortness 
of breathe because of her anemia.  The Veteran also reported 
that she was required to alter her daily living, including an 
altered diet, after she was diagnosed with anemia. 

A review of the record shows that the Veteran was first 
diagnosed with anemia in August 2005 when her treating VA 
nurse practitioner noted that her iron was abnormally low and 
her hemoglobin level measured 9.4mg/100ml.  The physician 
noted that the iron deficiency was related to her heavy 
menses due to her uterine fibroids.  The Veteran was 
prescribed Ferrous sulfate of 325mg.  The August 2005 VA 
treatment record also shows that the Veteran denied headaches 
and any other problems.

Beginning in April 2006, the VA treatment records show that 
the Veteran complained of dizziness, headaches and difficulty 
breathing at night.  She reported that she experienced 
headaches daily that would last from 30 minutes to several 
hours in duration.  

In April 2008, the Veteran was afforded a VA examination in 
conjunction with her claim.  In the examination report, the 
examiner noted that the Veteran complained of light-
headedness, fatigue, weakness and shortness of breathe after 
walking three blocks when her iron is low.  She denied 
symptoms of headaches, chest pain and syncope.  The examiner 
reported that the Veteran's hemoglobin level was 12.6 
mg/100ml.  The examiner concluded that the Veteran had an 
established diagnosis of anemia, which had been resolved with 
prescribed iron supplements taken daily. 

An August 2008 VA treatment record shows the Veteran's 
hemoglobin level measured 12mg/100 ml.  The treating VA nurse 
practitioner noted that the Veteran's iron level was still 
too low.  The Veteran was diagnosed with anemia.  The Veteran 
was prescribed medication and informed to alter her diet to 
include more iron rich food. 

Collectively, the medical evidence of record shows that the 
Veteran's anemia is manifested by hemoglobin of at least 
12gm/100ml with reported symptoms of headaches, fatigue, 
weakness, dizziness and shortness of breathe.  The Veteran 
has a current diagnosis of anemia and she has been prescribed 
medication to take daily to alleviate her iron deficiency.  
Although the Veteran does have a current diagnosis of anemia 
and she experiences symptoms of headaches, fatigue, and 
weakness, she does not have a hemoglobin level of 10gm/100ml 
or less.  The rating criteria listed under Diagnostic Code 
7700 requires that a hemoglobin level of 10gm/100ml or less 
be observed in order to warrant a compensable rating.  
38 C.F.R. § 4.117.  The Board finds that the Veteran's 
symptoms do not warrant a compensable disability rating under 
DC 7700.  As her hemoglobin level is shown to be above 
10gm/100ml. there is no basis for a 10 percent rating.  38 
C.F.R. § 4.117, Diagnostic Code 7700.  

Consideration has been given to assigning a staged rating; 
however, the Board finds that symptoms manifested by the 
Veteran's anemia have not been shown to warrant a compensable 
disability rating throughout the appeal period under 
Diagnostic Code 7700.  Although the Veteran's initial 
hemoglobin reading was reported as 9.4mg/100ml, the record 
shows that she denied symptoms of headaches, fatigue or 
weakness at that time.  Her symptoms at that time did not 
warrant a compensable rating.  Subsequently, the Veteran has 
provided credible statements that she has experience some 
symptoms of headaches, fatigue or weakness, but the current 
laboratory findings do not show a hemoglobin level that 
warrants a compensable disability rating.  Staged ratings, 
therefore, are not warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Should the Veteran's disability picture 
change in the future, she may be assigned a higher rating.  
See 38 C.F.R. § 4.1.

Finally, the Board does not find that consideration of an 
extra schedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  What the Veteran has not shown in 
this case is that her anemia has resulted in unusual 
disability or impairment that rendered the criteria and/or 
the degrees of disability contemplated in the Schedule 
impractical or inadequate.  See 38 C.F.R. § 4.1.

The Board observes that the Rating Schedule provides for 
numerous higher ratings for anemia, including a potential 100 
percent evaluation.  Here, as explained above, the Veteran 
does not have the symptoms identified in the criteria that 
warrant a compensable disability rating.  Additionally, the 
Veteran's disability has not required frequent periods of 
hospitalization.  While the record shows that the Veteran has 
had to alter her daily living, none of the evidence of record 
contains objective findings that show the Veteran's 
employability has been affected by her symptoms of anemia 


ORDER

Entitlement to service connection for bilateral hallux 
valgus, which was originally claimed as bilateral foot pain, 
is denied. 

Entitlement to an initial compensable disability rating for 
service-connected anemia is denied.  


REMAND

The Veteran also claims entitlement to service connection for 
bilateral shin splints, which she originally claimed as 
bilateral leg pain.  As explained below, the Board finds that 
additional development is necessary prior to adjudication of 
the claim.  In particular, it appears that a VA examination 
is warranted. 

A review of the Veteran's service treatment records shows she 
complained of bilateral leg pain, including shin splints, 
throughout her period of service.  In particular, the records 
show that the Veteran was treated for shin splints from 
September 1998 to October 1998 and in May 2000.  The Veteran 
has provided statements indicating that she has experienced 
similar leg pains since her discharge from service.  The 
Veteran's post-service treatment records show that she sought 
treatment for bilateral leg pains in July 2005.  She reported 
that the pain she experienced would radiate from her feet to 
her legs after walking for long periods

The Veteran has not yet been afforded a VA examination to 
determine the nature and likely etiology of her bilateral leg 
pains.  As such, the RO/AMC should schedule the Veteran for 
an examination in order to identify the nature of the 
disability and to determine the most likely etiology of the 
current condition.   See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 
3.159(c)(4).
 
Prior to any examination, the RO/AMC should ask the Veteran 
to identify any outstanding records of pertinent VA and 
private treatment, and obtain those records.  
If any identified records cannot be obtained, a memorandum 
should be included in the file explaining the procedures 
undertaken to attempt to find the records and why such 
attempts were not fully successful.  

Accordingly, the case is REMANDED for the following action:

1.   By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO/AMC should seek to identify and obtain 
any VA and/or private records of pertinent 
medical treatment that are not yet on 
file.  If any identified records cannot be 
obtained, a memorandum should be included 
in the file explaining the procedures 
undertaken to attempt to find the records 
and why such attempts were not fully 
successful.  

2.  After receipt of any additional 
records, the RO/AMC should then schedule 
the Veteran for a VA examination, with an 
appropriate examiner, to determine the 
nature and likely etiology of the Veteran's 
bilateral leg condition (currently 
identified as bilateral shin splints).  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should be 
performed.  Based on a review of the claims 
file and the clinical findings from the 
examination, the examiner is requested to 
provide a diagnosis corresponding to any 
leg condition.  The examiner is also 
requested to offer an opinion as to whether 
it is at least as likely as not (e.g., a 50 
percent or greater probability) that any 
diagnosed leg condition is etiologically 
related to the Veteran's period of service.  
A complete rationale should be given for 
all opinions and conclusions expressed.

3.  The RO/AMC should then re-adjudicate 
the claim under review here.  If any 
benefit sought remains denied, issue the 
Veteran and her representative a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of her claim.  
Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


